Citation Nr: 0620587	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel 



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956 and from October 1956 to March 1976.  The 
veteran died in May 1995.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in May 1995, at the age of 59.  The 
immediate cause of the veteran's death was hepatic failure 
due to (or as a consequence of) extensive metastatic colon 
carcinoma of the liver.  Diabetes mellitus, hypertension, and 
urinary tract infection were identified as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death.

2.  At the time of his death, the veteran's service-connected 
disabilities were diabetes mellitus, chronic orchialgia and 
prostatitis, hypertension, and hiatal hernia.

3.  In a July 1995 rating action, the RO determined that 
service connection for the cause of the veteran's death was 
not warranted because the evidence of record failed to 
establish that any of the veteran's service-connected 
disabilities contributed to his death.  This decision was not 
appealed.

4.  The evidence received since the July 1995 rating action 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

2.  Since the July 1995 rating decision, new and material 
evidence has not been received to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
The appellant's claim was originally adjudicated by a rating 
decision in September 2002.  Compliant notice was not 
provided until an October 2005 letter informed the appellant 
of what information and evidence was needed to substantiate 
the claim for service connection, what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to submit any evidence in her possession that 
pertained to the claim.  See 38 C.F.R. § 3.159(b) (2005).

In that letter, VA notified the appellant that she needed to 
submit new and material evidence to reopen her claim and 
explained what would constitute new and material evidence in 
the context of her claim to reopen.  The appellant was 
specifically advised of the type of evidence that would be 
necessary to substantiate the element that was found 
insufficient in the previous denial.

Any defect with respect to the timing of the notice in 
October 2005 was harmless error.  While the notice provided 
to the appellant in that letter was not given prior to the 
first RO adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) and, after the notice was provided, 
the appellant's claim was re-adjudicated by a February 2006 
Supplemental Statement of the Case (SSOC).  This action 
essentially cured the error in the timing of the notice.

The appellant was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
grant of service connection for the cause of the veteran's 
death.  However, there is no prejudice to the appellant in 
issuing a final decision because the appellant's claim is 
being denied and the matter of an effective date is moot.  

As for VA's duty to assist, the veteran's service medical 
records, VA medical records, and some private medical records 
identified by the appellant have been obtained.  The 
appellant has requested VA's assistance in obtaining records 
from Robert Barker, M.D.; Hospice of West Tennessee; the 
medical facility at Fort Campbell, Kentucky; and the medical 
facility at the Naval Air Station in Millington, Tennessee.  
Additionally, in a September 2005 Remand, the Board 
identified records from the veteran's final hospitalization 
at Jackson-Madison County General Hospital as potentially 
relevant to the appellant's claim.

VA made two unsuccessful requests to obtain records from Dr. 
Barker and Hospice of West Tennessee.  The appellant was 
advised of both requests and was notified of VA's inability 
to obtain records from these sources.  Regarding the possible 
records from Jackson-Madison County General Hospital, the 
appellant never complied with VA's request of her to 
authorize the release of records.  The Board notes that 
records from Dr. Barker were obtained as recently as November 
1993.

Regarding records from the military medical facilities at 
Fort Campbell and the Naval Air Station in Millington, 
Tennessee, requests directly to those facilities were 
unsuccessful.  A follow-up request to the National Personnel 
Records Center (NPRC) resulted in a response that additional 
information was required in order for a search for the 
records to be made.  The appellant was advised that the 
request was unsuccessful and that additional information was 
necessary, but she failed to provide the additional 
information.

There is no indication that additional relevant (i.e., 
pertaining to treatment for the disabilities involved in the 
veteran's death) records exist that have not been obtained.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A medical opinion 
was obtained in February 2005.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further, VA's efforts have complied with the 
instructions contained in the August 2004 and September 2005 
Remands from the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.

Analysis

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  To establish 
service connection for a particular disability, the evidence 
must show that the disability resulted from disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

The veteran died in May 1995, at the age of 59.  According to 
the death certificate, the immediate cause of the veteran's 
death was hepatic failure due to (or as a consequence of) 
extensive metastatic colon carcinoma of the liver.  Diabetes 
mellitus, hypertension, and urinary tract infection were 
identified as other significant conditions contributing to 
death but not resulting in the underlying cause of death.  At 
the time of his death, the veteran's service-connected 
disabilities were diabetes mellitus, chronic orchialgia and 
prostatitis, hypertension, and hiatal hernia.

Service connection for the cause of the veteran's death was 
denied in July 1995.  The appellant did not perfect an appeal 
of that decision and it is now final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

In July 1995, the evidence of record included the veteran's 
service medical records and the certificate of the veteran's 
death.  The RO denied the appellant's claim for service 
connection for the cause of the veteran's death on the basis 
that evidence did not show that the veteran's service-
connected disabilities contributed to his death.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005).  

In order to determine whether new and material evidence has 
been presented, the Board must look to all the evidence added 
to the record since the last final decision.  The evidence 
received after the last final decision is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995).

The evidence received by VA after the July 1995 rating 
decision includes a July 1993 treatment record from Jackson-
Madison County General Hospital, VA medical records dated 
from September 1993 to June 1994, a February 2005 VA medical 
opinion, and statements and contentions from the appellant 
and her representative.  All of the evidence is "new," as 
none of the evidence was before the RO at the time of the 
July 1995 decision, and the evidence is not cumulative of the 
evidence considered at that time.

The statements by the appellant and her representative, 
essentially asserting that the veteran's service-connected 
disabilities contributed to his death, are not competent 
medical evidence because they are lay statements.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because neither the appellant nor her representative is shown 
to be a medical professional, neither of them is competent to 
make a determination as to the cause of the veteran's death.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Some of the VA medical records pertain to disabilities other 
than the veteran's service-connected disabilities and other 
than his colon carcinoma.  Evidence pertaining to these 
disabilities is not considered "material evidence" because 
it does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for the cause 
of the veteran's death.

To the extent that the VA medical records and the record from 
Jackson-Madison County General Hospital show treatment of the 
veteran for his service-connected disabilities or his colon 
carcinoma, the Board concludes that the records are not 
material evidence because they do not, by themselves or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for the cause of the veteran's death.  
None of these records contains a medical opinion relating the 
veteran's death to his service-connected disabilities.

Finally, the February 2005 VA medical opinion is material 
because it relates to whether the veteran's service-connected 
disabilities contributed to his death. However, the evidence 
fails to raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for the cause of 
the veteran's death because the VA physician opined that it 
was less likely than not that the veteran's service-connected 
disabilities either jointly or individually contributed to 
the death of the veteran.

The evidence received since the July 1995 RO decision fails 
to raise a reasonable possibility of substantiating the claim 
of entitlement to service connection for the cause of the 
veteran's death or is plainly immaterial.  The appellant has 
not submitted any new, competent medical evidence to support 
her contention that the veteran's death was related to his 
service-connected disabilities, and the requirements to 
reopen the claim have not been met.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the claim is not reopened.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


